Citation Nr: 0909892	
Decision Date: 03/17/09    Archive Date: 03/26/09

DOCKET NO.  07-25 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an effective date earlier than April 14, 2005 
for the grant of service connection for multiple sclerosis 
(MS).


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel


INTRODUCTION

The Veteran served on active duty from September 1990 to 
September 1994.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in May 2007 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, in which service connection for MS was 
granted and evaluated as 30 percent disabling effective April 
14, 2005.  The Veteran appealed the effective date assigned.


FINDING OF FACT

The earliest document in the claims file that may be accepted 
as a claim for service connection for MS is the claim that 
the Veteran filed in June 2003 which was received on by the 
RO on June 25, 2003.

CONCLUSION OF LAW

The criteria for an effective date of June 25, 2003, and no 
earlier, for the grant of service connection for MS are met. 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5110 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(b), 3.159, 3.400 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any. See 38 U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 
183 (2002); 38 C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

The present case involves a "downstream" issue, as the 
initial claim for service connection for MS was granted in 
the May 2007 rating decision appealed, and the current appeal 
arises from the Veteran's disagreement with the effective 
date originally assigned.

In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated-it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled. 
Dingess v. Nicholson, 19 Vet. App. 473 (2006). Thus, as the 
Veteran's claim for an earlier effective date was appealed 
directly from the initial rating assigned, no further action 
under section 5103(a) is required. Goodwin v. Peake, 22 Vet. 
App. 128 (2008); see also Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007); and Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).

II. Effective Date

The applicable statute and regulations provide that, except 
as otherwise provided, the effective date of an evaluation 
and award of pension, compensation, or dependency and 
indemnity compensation based on an original claim, a claim 
reopened after final disallowance, or a claim for increase 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later. 38 U.S.C.A. § 
5110; 38 C.F.R. § 3.400. The effective date for the grant of 
service connection for disability compensation is the "[d]ay 
following separation from active service or date entitlement 
arose if claim is received within 1 year after separation 
from service; otherwise, date of receipt of claim, or date 
entitlement arose, whichever is later." 38 C.F.R. § 
3.400(b)(2)(i).

The effective date of an award of service connection is based 
upon a variety of factors, including date of claim, date 
entitlement is shown, and finality of prior decisions. See, 
e.g., Lalonde v. West, 12 Vet. App. 377, 382 (1999) (holding 
that "the effective date of an award of service connection is 
not based on the date of the earliest medical evidence 
demonstrating a causal connection, but on the date that the 
application upon which service connection was eventually 
awarded was filed with VA").

The date of receipt of a claim is the date on which a claim, 
information, or evidence is received by VA. 38 C.F.R. § 
3.1(r). A "claim" is defined broadly to include a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit. See 38 C.F.R. § 3.1(p); see also Brannon v. West, 12 
Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 
196, 199 (1992). Any communication or action indicating an 
intent to apply for one or more benefits under the laws 
administered by VA, from a veteran or his representative, may 
be considered an informal claim. Such informal claim must 
identify the benefit sought. Upon receipt of an informal 
claim, if a formal claim has not been filed, an application 
form will be forwarded to the claimant for execution. If 
received within one year from the date it was sent to the 
veteran, it will be considered filed as of the date of 
receipt of the informal claim. When a claim has been filed 
which meets the requirements of 38 C.F.R. §§ 3.151 or 3.152, 
an informal request for increase or reopening will be 
accepted as a claim. 38 C.F.R. § 3.155.

A report of examination or hospitalization may be accepted as 
an informal claim for benefits, but only after there has been 
a prior allowance or disallowance of a formal claim for 
compensation. 38 C.F.R. § 3.157; Crawford v. Brown, 5 Vet. 
App. 33, 35-6 (1993).

New and material evidence received prior to the expiration of 
the appeal period will be considered as having been filed in 
connection with the claim which was pending at the beginning 
of the appeal period.  38 C.F.R. § 3.156(b).

In the present case, the Veteran filed an initial claim for 
service connection for damage to his brain stem due to 
medication taken for malaria prevention in June 2003.  The 
claim was received on June 25, 2003.

In a December 2003 rating decision, the RO denied service 
connection for brain damage claimed as secondary to malaria.  
The Veteran did not appeal the denial.  

VA treatment records show that the Veteran underwent testing 
in late December 2003 for neurological abnormalities that had 
been detected by his treating VA physicians.  On December 29, 
2003, he underwent magnetic resonance imaging (MRI) in which 
multiple periventricular and subcortical T2 hyperintensities 
were detected in the right frontal lobe.  The interpreting 
physician opined that the differential was extensive but 
would include MS.  Probable MS was assessed in March and 
April 2004, following lumbar puncture, and ultimately 
acknowledged as a diagnosis in May 2004.  

The Veteran testified before the undersigned Veterans Law 
Judge in February 2009 that he was diagnosed with MS by a 
private neurologist in March 2004.  While he testified that 
he first filed a claim for MS in June 2003, he observed that 
his private neurologist opined that the onset of the 
disability was in 1999.  He argues that the effective date of 
service connection should be the date his initial claim was 
received in June 2003.

The December 2003 rating decision denied service connection 
for MS based on a finding that the Veteran had not then been 
diagnosed with a condition that could be considered brain 
damage or brain stem damage.  VA hospital records reported  
results of clinical tests, to include the lumbar puncture, 
for which the Veteran required day hospitalization, and MRI, 
reflect brain abnormalities that were ultimately diagnosed as 
MS and recognized by VA as such.  These results and entries 
were dated December 29, 2003 and in March 2004, April 2004, 
through May 2004, which is subsequent to the December 2003 
rating decision.  As such it is new and material with the 
meaning of 38 C.F.R. § 3.156.

Because VA records are considered to be in the constructive 
possession of VA, the regulations allow the Board to consider 
these records as new and material evidence filed prior to the 
expiration of the appeal period following the December 2003 
rating decision denying service connection for MS.  See 
38 C.F.R. § 3.156(b).

This evidence must be considered as having been filed in 
connection with the June 2003 claim, even though the RO did 
not receive it until the RO began development pursuant to the 
Veteran's request to reopen his claim was received in April 
2005.  Thus the Board is compelled to find that the December 
2003 rating decision did not become final.  See 38 C.F.R. 
§ 3.156(b).

As the December 2003 rating decision has been determined not 
to be final, the analysis now turns to determining the 
earliest date of claim prior to the December 2003 rating 
decision.

The claim that was the subject of the December 2003 rating 
decision was filed by the veteran in June 2003 and received 
on June 25, 2003.  There is no document filed by the veteran 
or his representative prior to this date claiming service 
connection for a brain stem disorder, brain damage, MS, or 
any other neurological disorder.

In an April 2006 statement, the private physician opined that 
the onset of the Veteran's MS was in 1999.  As to the 
argument that this statement could provide a basis for an 
effective date for service connection for MS in 1999, review 
of the claims file does not find that this is supported by 
the evidence.  First, the Veteran himself testified that the 
earliest he filed a claim for brain stem damage was in June 
2003.  Second, the private medical statement was received in 
May 2006, and private treatment records showing testing 
completed in 1999 were not received until August 2006-after 
the receipt of the Veteran's claim in June 2003.  See 
38 C.F.R. § 3.157(b)(2).  Finally, even assuming, without 
finding, that such private records were received prior to the 
June 2003 claim, they could still not form the basis of a 
claim because no decision concerning the issue of service 
connection for MS had been adjudicated prior to December 
2003.  See Crawford, supra.

The record presents no other document that may be accepted as 
a claim for MS or a neurological or brain disorder earlier 
than June 25, 2003.

The evidence thus supports an effective date of June 25, 
2003, and no earlier, for the grant of service connection for 
MS.  


ORDER

An effective date of June 25, 2003, and no earlier, for the 
grant of service connection for MS is granted.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


